33 F.3d 57
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Plaintiff/Appellee,v.A PARCEL OF LAND AND BUILDINGS LOCATED AT 308 SIXTH AVENUE,N.E., Independence, Iowa, Defendant.LILLIAN WEEPIE TRUST, Martin Weepie, Successor in Interest,Claimant/Appellant,
No. 93-3567.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 15, 1994.Filed:  August 10, 1994.

Before WOLLMAN, Circuit Judge, ROSS and JOHN R. GIBSON, Senior Circuit Judges.
PER CURIAM.


1
The Lillian Weepie Trust appeals from the district court's1 judgment, which held that the Trust had no standing to contest the forfeiture proceedings brought pursuant to 21 U.S.C. Sec. 881(a)(7) because the real property that was the subject of the forfeiture had vested in the non-claimant beneficiary pursuant to the terms of the instrument creating the Trust.


2
Having reviewed the record and the briefs submitted by the parties, we conclude that no error of law appears in the district court's decision, and we therefore affirm on the basis of the district court's order granting summary judgment for the government.  See 8th Cir.  R. 47B.



1
 The Honorable Michael J. Melloy, United States District Judge for the Northern District of Iowa